Citation Nr: 1009345	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss on a de novo basis.  

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from May 1938 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

This appeal was previously before the Board in April 2009, 
when it was remanded so that the Veteran could be scheduled 
for a hearing at the RO before a Veterans Law Judge.  In 
December 2009, the Veteran contacted the RO and stated that 
he would be unable to attend a hearing and asked that his 
claim be returned to the Board.  

The Board notes that although the Veteran's claim for service 
connection for bilateral hearing loss was previously denied 
in a final rating decision, the January 2008 statement of the 
case has considered the new claim on a de novo basis.  
However, a determination on whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156a (2009).  The 
issue has been characterized on the first page of this 
decision to reflect this consideration.

The issue of service connection for tinnitus addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was denied in a February 1986 rating decision.  It was 
held that hearing loss was not shown during service.  
Appellant was notified and did not appeal.

2.  A March 1993 rating decision held that new and material 
evidence had not been submitted to reopen the Veteran's 
claim; a notice of disagreement with this decision was not 
received.

3.  Evidence submitted subsequent to the March 1993 rating is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim. 

4.  The Veteran sustained acoustic trauma during service, and 
current medical evidence suggests that he has bilateral 
hearing loss that is conceivably related to this acoustic 
trauma.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(b) (2009).

2.  Evidence submitted since the most recent denial of the 
Veteran's claim in February 1993 is new and material, and the 
claim for service connection for bilateral hearing loss is 
reopened.  38 C.F.R. § 3.156(a) (2009).

3.  With resolution of reasonable doubt in the appellant's 
favor, bilateral hearing loss was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.385 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In view of the grant of 
the issue of hearing loss further notice or development is 
not indicated.

Service Connection

The Veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of noise exposure during active 
service.  He states he spent many hours each week in an 
extremely noisy room performing fire watch aboard a destroyer 
in the Second World War.  The Veteran notes that the room had 
several large fans with loud motors that were part of the 
propulsion system of the ship.  He did not have hearing 
protection, and the noise reverberated off the metal walls.  
The Veteran notes that the danger of this prolonged noise 
exposure was recognized by the Navy, as newer ships took 
steps to isolate the fans in an area that was separated from 
the people who operated the engine room.  He believes that it 
was this prolonged noise exposure that resulted in his 
current hearing loss and tinnitus.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The record reflects that the Veteran participated in combat 
during the Second World War.  In the case of any veteran who 
engaged in combat with the enemy during active service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hearing Loss

The record shows entitlement to service connection for 
bilateral hearing loss was previously denied in a February 
1986 rating decision.  The Veteran was notified of this 
decision and provided with his appellate rights in a letter 
dated February 1986, but he did not submit a notice of 
disagreement with this decision.  Therefore, the February 
1986 decision is final, and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The United States Court of Veterans Appeals (Court) has 
stated that for the purpose of determining whether or not new 
and material evidence has been presented to reopen a claim, 
the evidence for consideration is that which has been 
presented or secured since the last time the claim was 
finally disallowed on any basis, and not only since the last 
time it was disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The record reflects that the Veteran attempted to reopen his 
claim for service connection for bilateral hearing loss in 
November 1992, but it was denied by the RO in March 1993.  
The Veteran was notified of this decision that same month, 
but he did not submit a timely notice of disagreement.  This 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
As it is the most recent final decision, the evidence to be 
considered in determining whether or not to reopen the 
Veteran's claim is that which has been submitted since March 
1993.  

In the February 1986 rating decision, the Veteran's claim was 
denied on the basis that his service treatment records were 
negative for treatment or diagnosis of hearing loss.  He was 
notified of the denial.  The decision stated that audiometric 
examinations were all normal.  This decision also considered 
private audiogram results dating from the 1970s, although the 
only abnormal readings that were discussed were outside the 
range of the frequencies for consideration noted in 
38 C.F.R. § 3.385.  The December 2006 VCAA letter notified 
the Veteran that the basis for the previous denial was that 
all audiometric examinations had been normal.  

In March 1993 it was held that there was no new and material 
evidence.  The Veteran was notified and did not appeal.  This 
is the last final denial on any basis.

The evidence submitted by the Veteran in support of his 
current request to reopen his claim includes the report of an 
August 2007 private audiological evaluation.  The only 
remarkable noise exposure noted in this report was the 
Veteran's five years of working in the fire room in the Navy.  
This examination noted a moderately severe to profound 
sensorineural hearing loss in the right ear and a severe to 
profound sensorineural hearing loss in the left ear.  Speech 
discrimination scores were 92% in the right ear and 24% in 
the left ear.  

The Board finds that the August 2007 audiological evaluation 
is new and material evidence.  The only noise exposure noted 
on this examination was that incurred during active service.  
In addition, the test results show hearing loss for each ear 
that fit the criteria found at 38 C.F.R. § 3.385.  Read most 
favorably to the Veteran, this evidence is new and material, 
and the Veteran's claim is reopened.  The Board will now 
consider the Veteran's claim on a de novo basis.  

Initially, the Board notes that the Veteran was scheduled for 
a VA audiological examination but failed to report.  He has 
provided a letter from his private physician stating that his 
numerous disabilities prevent him from traveling as far as 
the VA medical center.  

The service treatment records are negative for hearing 
related complaints or a diagnosis of hearing loss.  The 
Veteran was not provided with an audiometric examination 
during service, but the results of all hearing tests such as 
the whispered voice test and coin clicks were normal.  

The Veteran underwent an August 1950 examination for the 
reserves in which the whispered voice test was found to be 
normal.  However, on a Report of Medical History completed at 
this time, the Veteran answered "yes" to a history of severe 
eye, ear, nose, or throat trouble.  Neither this report nor 
the report of the medical examination further specified the 
nature of this problem.  

An undated list of ten audiometric examinations provided to 
the Veteran between 1972 and 1983 show that the Veteran's 
left ear first had an audiometric reading of 45 decibels at 
4000 Hertz in 1972, which meets the requirement of 
38 C.F.R. § 3.385 for hearing loss.  The right ear did not 
meet the requirements of this provision until 1981, when 
there was a reading of 50 decibels at 4000 Hertz.  The 
examiner did not provide an opinion as to the etiology of 
this hearing loss on any examination.  One record associated 
with a copy of these hearing tests notes a history of in-
service noise exposure.

The Veteran's January 2007 VA psychiatric examination noted 
that he had worked as a powerhouse engineer from when he was 
discharged from the military at age 25 until retirement at 
age 65.  

The August 2007 private audiological evaluation noted above 
states that the Veteran complained of decreased hearing.  The 
report states that remarkable noise exposure includes the 
Veteran's serving in the Navy and working in a fire room for 
five years.  The remainder of his audiological and medical 
history was essentially unremarkable.  On examination, the 
right ear had auditory thresholds of 45, 50, 70, 75, and 90 
decibels at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  The left ear had auditory thresholds of 85, 70, 
60, and 75 at the frequencies of 500, 1000, 2000, and 4000 
Hertz.  A threshold for 3000 Hertz was not recorded.  Speech 
discrimination was 92 percent for the right ear and 24 
percent for the left ear, although the type of speech 
discrimination test utilized was not listed.  The examiner's 
findings were of a moderately severe to profound 
sensorineural hearing loss in the right ear and a severe to 
profound sensorineural hearing loss in the left ear.  The 
speech discrimination score was considered excellent for the 
right ear but poor for the left ear.  The Board notes that 
these findings meet the criteria for hearing loss found at 
38 C.F.R. § 3.385, as there is a reading of 40 decibels or 
more for each ear.  

After careful consideration of the Veteran's contentions and 
the medical evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is warranted 
with resolution of reasonable doubt in his favor.  

The Veteran reports that he was exposed to constant noise 
while standing watch in the fire room aboard ship during 
service.  A review of his personnel records indicates that 
this would have been consistent with his duties.  
Furthermore, these records also show that the Veteran 
participated in combat.  Therefore, his statements as to 
having had prolonged exposure to loud noise is presumed to be 
correct.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Although the Board finds that the Veteran was exposed to 
acoustic trauma during service, this establishes only one of 
the three elements required for service connection.  It must 
still be demonstrated that the Veteran has a current 
disability and that there is a relationship between the 
current disability and the acoustic trauma he sustained 
during service.  

The evidence shows that the Veteran developed hearing loss 
within the meaning of 38 C.F.R. § 3.385 sometime between 1972 
and 1983 for both ears.  The only significant history of 
hearing loss at that time was noted to have been in-service.  
The August 2007 private examination confirms that the Veteran 
continues to meet the criteria for hearing loss as defined by 
VA.  

The final element required for service connection is evidence 
of a relationship between the Veteran's current hearing loss 
and the acoustic trauma he sustained during service.  The 
Veteran reportedly worked as a powerhouse engineer from the 
time he was discharged from service until his retirement, but 
there is no evidence to show that this exposed him to 
additional acoustic trauma.  The only acoustic trauma 
recorded at the August 2007 examination was that sustained 
during service.  Although the August 2007 examiner did not 
provide an opinion that explicitly links the hearing loss to 
the acoustic trauma in service, the Board finds that the 
implication of including this as the only trauma noted is 
that there is such a relationship.  Therefore entitlement to 
service connection for bilateral hearing loss is warranted.  
The Board has resolved the benefit of the doubt in favor of 
the Veteran to reach this decision.  38 U.S.C.A. § 5107(b).  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
defective hearing.  The appeal is allowed to this extent.

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The Veteran reports that he had bilateral ringing in his 
ears, which he attributes to the acoustic trauma he sustained 
during service.  

The service treatment records are negative for reports of 
tinnitus.  

On an August 1950 Report of Medical History completed for the 
reserves, the Veteran answered "yes" to a history of severe 
eye, ear, nose, or throat trouble.  Neither this report nor 
the report of a medical examination conducted at this time 
further specified the nature of this problem.  

The undated list of ten audiometric examinations provided to 
the Veteran between 1972 and 1983 show that the Veteran 
reported ringing in mostly his left ear in 1975.  The ringing 
persisted in 1976.  A note dated July 1982 states that the 
Veteran has constant ringing in both ears.  A second note 
dated February 1983 says that he continued to have ringing in 
both ears.  

The August 2007 audiological examination states that the 
Veteran's medical history includes constant centralized 
tinnitus.  However, tinnitus was not included in the 
examination findings.  

In view of the grant of service connection for bilateral 
defective hearing set out above, records should be forwarded 
to an appropriate examiner for a nexus opinion.  It is noted 
that the Veteran is unable to travel to the VA testing 
facility.

In view of the forgoing, this issue is remanded for the 
following action:

1.  Provide the Veteran's claims folder 
to an appropriate examiner for a medical 
opinion on the possible etiology of the 
tinnitus.  Specifically in view of the 
grant of service connection for hearing 
loss, is it as likely as not (50 percent 
probability or more) that the tinnitus is 
related to, caused by, or made worse by 
the service connected defective hearing?  
Additionally, an opinion should be 
offered as to whether the documented 
hearing loss during service would more 
likely than not cause the tinnitus.  If a 
determination cannot be made without 
result to speculation, that should be 
noted in the examination report, along 
with anything that might be done to allow 
an opinion to be entered.  

2.  Thereafter, the instant issue should 
be reviewed.  In the event the benefit 
sought is not granted, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter the matter 
should be returned to the Board for 
further appellate consideration, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


